DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Luke Kilyk on 11 January 2022.
The application has been amended as follows: 
Amendment to the Title:
Porous Metal Foil 
Amendments to the Claims:
1.	(Currently amended) A porous metal foil 
2.	(Currently amended) The porous metal foil 
	3.	(Cancelled) 
4.	(Currently amended) The porous metal foil 

6.	(Currently amended) The porous metal foil 
7.	(Currently amended) The porous metal foil 
8.	(Currently amended) The porous metal foil 
9.	(Currently amended) The porous metal foil 
	10.	(Currently amended) The porous metal foil 
11.	(Currently amended) The porous metal foil 
	12.	(Currently amended) The porous metal foil 
	13.	(Currently amended) The porous metal foil 

15.	(Currently amended) The porous metal foil 
	16.	(Previously presented) A capacitor anode comprising said porous metal foil of claim 1 and a dielectric oxide film on said porous metal foil.
	17.	(Original) The capacitor anode of claim 16, wherein said porous metal foil is a sintered porous metal foil.
18.	(Previously presented) A capacitor comprising the capacitor anode of claim 16.
19.	(Currently amended) A method to form the porous metal foil 
a.	subjecting a metal foil 
b.	subjecting the metal foil 
22.	(Currently amended) The method of claim 19, wherein said oxidation treatment comprises a calcination of the metal foil 

24.	(Currently amended) The method of claim 19, further comprising vacuum sintering of said metal foil 
26.	(Currently amended) The method of claim 19, wherein said de-oxidation treatment comprises subjecting said metal foil 
	27.	(Currently amended) The method of claim 19, wherein said de-oxidation treatment comprises subjecting said metal foil 
	28.	(Currently amended) The method of claim 19, further comprising, after step b), subjecting said metal foil 
Reasons for Allowance
Claims 1, 2, and 4-35 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art fails to teach, or fairly suggest, a tantalum foil having the porosity and purity recited in claim 1, wherein the porosity is part of the tantalum foil itself, when taken in conjunction with the remaining limitations of claim 1.  Claims 2 and 4-35 are allowed by virtue of their dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848